DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Status of Claims
Claims 1-17 and 28-29 were rejected in Office Action from 07/27/2021.
Applicant filed a response and amended claims 1, 8 and 13-15. Claims 18-20 were previously cancelled.
Claims 1-17 and 21-30 are currently pending in the application, of claims 21-27 and 30 are withdrawn from consideration.
Claims 1-17 and 28-29 are being examined on the merits in this office action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-17, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Strizki (U.S. Patent Application Publication 2009/0189445). Pearson et al. (U.S. Patent Application Publication 2004/0126641 – cited in IDS) is relied upon as an evidentiary reference.
Regarding claim 1, Strizki teaches an electrical power generation system (100) (i.e., an integrated system of renewable energy management and storage) (paragraph [0024]) (see figure 1) comprising:
an electrolyzer (140) configured to generate a stream of hydrogen gas (i.e., gaseous hydrogen) (paragraph [0035]) from water supplied by a water source (i.e., the water purifier and storage reserve 150 provides water supply to the electrolyzer 140) (paragraph [0038]);
a hydrogen tank (170) configured to temporarily store the stream of hydrogen (paragraph [0035]);
a fuel cell (130) configured to convert the stream of hydrogen into output direct current (DC) power (i.e., hydrogen gas tank feeds a fuel cell. Energy produced by reconversion of hydrogen) (paragraphs [0036]-[0037]);
an inverter (110) (i.e., multifunctional power conditioner) configured to convert the output DC power to output alternate current (AC) power (i.e., a direct current to alternating current inverter) (paragraph [0016], [0055]-[0056], [0059]) for use by a local load (paragraph [0027]).  
a controller circuit (120) (i.e., smart controller) configured to adaptively change the rate at which the output AC power is output by the inverter responsive to at least one system parameter (i.e., based on the sensor outputs, the smart controller 120 would direct the multifunctional conditioner 112 to perform a set of predetermined operations such as regulation of power output) (paragraph [0033], [0045], [0048], [0055], [0062]).

    PNG
    media_image1.png
    768
    630
    media_image1.png
    Greyscale

As to the limitation “by accumulating, as a data structure in a local memory, a local data set associated with the operation of the electrical power generation system, by transferring the local data set from the local memory across a network to a remote server which maintains a remote knowledge base comprising a set of remote information associated with the electrical power generation system with the set of remote information including the local data set plus a set of additional information from at least one independent source not associated with the electrical power generation system, by 
Strizki suggests a local data set associated with the operation of the electrical power generation system (i.e., sensor outputs) (paragraph [0045], [0048]) and a remote set of information associated with the operation of the power generation system (i.e., remote customer viewing, monitoring, diagnosis, programming) (paragraph [0049]-[0053]). In this case, the user (paragraph [0049]) is interpreted as additional information from an independent source not associated with the electrical power generation system. As such it would be apparent to a skilled artisan to expect the system be capable of transferring local data set (i.e. from sensor outputs) (paragraph [0045], [0048]) across a network to a remote server (i.e., transmit performance data via World Wide Web) (paragraph [0049]) and an additional set of information from at least one independent source not associated with the electrical power generation system (e.g., commands from the user located in the remote location) so that the power generation 
Regarding claim 3, Strizki teaches a water filtration mechanism (150) (i.e., water purifier and storage reserve) to filter the water supplied by the water source (152) (i.e., water in) (paragraph [0038]) prior to use by the electrolyzer (paragraph [0038]).
Regarding claim 5, Strizki teaches the system as described above in claim 1. Strizki does not explicitly teach the particulars of the compressor. Nonetheless, Strizki teaches the electrolyzer operates at relatively high pressure where the hydrogen gas is produced and stored in the hydrogen tank (paragraph [0035]). Further, Strizki teaches the circuit controller (i.e., smart controller) control the pressure of the hydrogen lines and tank (paragraph [0045]-[0047]). Compressors are commonly used in the industry and well known to increase and regulate the pressure of a gas. Since Strizki teaches the hydrogen is produce at high pressure from the electrolyzer and the control of the hydrogen line and tank pressures, it would be obvious to use a compressor to increase a pressure of the stream of hydrogen gas generated by the electrolyzer prior to storage in the hydrogen tank.  
	Regarding claim 6, Strizki teaches a pressure sensor (i.e., sensor) configured to provide, to the controller circuit (i.e., smart controller), an indication signal indicating a pressure of the stream of hydrogen gas (i.e., smart controller 120 receives sensors outputs from the hydrogen line pressure) (paragraph [0045]).
Regarding claim 7, Strizki teaches a first stream of hydrogen generated by the electrolyzer and stored in the hydrogen tank (paragraph [0035]) is subsequently released from the hydrogen tank as a second stream of hydrogen in the direction to the fuel cell which converts the second stream of hydrogen into the output DC power (paragraph [0036]-[0037]).
Regarding claim 8, Strizki suggests the controller circuit comprises a programmable processor that executes associated program instructions stored in a processor memory (i.e., the smart controller can also be programmable) (paragraph [0050]).
Regarding claim 9-10, Strizki teaches the inverter (i.e., multifunctional power conditioner) receives input AC power from at least a selected on of an external electrical grid from a power company source or a local renewable energy source such as solar panels, wind turbine, or an hydroelectric generation unit (see figure 1) (paragraph [0025], [0032]) and direct input AC power to electrolyzer (i.e., grid to electrolyzer AC to DC conversion) (paragraphs [0047]-[0048]).
	Regarding claim 11, Strizki teaches the system arranged in an off-grid configuration (paragraph [0033]) implying no electrical connection exists between the power generation system and an external electrical grid from a power company source when in the off-grid configuration. 
Regarding claim 12, Strizki teaches the system including a battery (160) and can connect to the rest of the system (paragraph [0018], [0031], [0034]) suggesting it can be configured to connect and supply DC power to the fuel cell.
Regarding claims 13-15, Strizki teaches the system as described above in claim 1 to include the controller circuit (120) (i.e., smart controller). Strizki does not explicitly teaches the particulars of the data set comprising at least one sensor output and the functions of the controller circuit as specifically recited in the instant claims however, Strizki teaches the circuit controller (i.e., smart controller) comprises a sensor input module (paragraphs [0015]), perform a set of predetermined operations based on sensor outputs and can be programmed to monitor and control its operational functions (paragraph [0043]-[0050]). As such, a skilled artisan would understand that the controller circuit is expected to received local data from sensors and perform specific operational functions such as those recited in the instant claims. In addition, it is noted that such limitations are interpreted as functionally defined limitation of the claimed controller (see MPEP 2114(I)). It is submitted that the electrical power 
Regarding claim 16, Strizki teaches an output system (i.e., hydrogen out port) that directs a portion of the stored hydrogen gas from the storage tank to an on-demand load (i.e., heating, cooking) (paragraph [0070]).
Regarding claim 17 and 29, Strizki teaches the system as described above in claim 1. Strizki teaches a portion of hydrogen gas stored by the hydrogen tank is dispensed to a hydrogen powered vehicle (i.e., vehicle fuel) (see figure 1) (paragraph [0070]). The particulars of the hydrogen filling system and receptacle are not explicitly articulated however, such are implicit or at the very least highly obvious. One of ordinary skill in the art would understand having a filling system such as a pump or compressor and a receptacle would be required in order to fuel or fill the tank of the vehicle. In addition, such components (i.e., compressor, pumps) are well known in the art for supply or dispensing purposes (see Pearson – paragraph [0048], [0063]) which a skilled artisan would can readily select for a given application. 
Regarding claim 28, Strizki teaches a sensor input module that receives input from components of the system (paragraph [0015]) to include pressure indication (paragraph [0045]). Strizki does not teach the particulars of a gas control valve where the second stream pressure is monitored. Nonetheless, Strizki teaches the controller circuit (120) (i.e., smart controller) receives sensor outputs to perform a series of predetermined operation such as flow rate control, hydrogen storage tank pressure etc. (paragraph [0045]-[0047]) suggesting a valve is used throughout the system for flow regulation and units (e.g., fuel cell, electrolyzer, hydrogen tank, inverter, etc.) operation. Valves are commonly used in the industry and well known to control and regulate fluid flow and pressure (see Pearson – paragraph .  
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Strizki (U.S. Patent Application Publication 2009/0189445) as applied to claim 1 above, and further in view of Clark (U.S. Patent 7,279,245).
Regarding claim 2, Strizki teaches the system as described above in claim 1 but does not describes the particulars of the conditioner that conditions the stream of hydrogen gas generated by the electrolyze by removing a water content therein prior to storage in the hydrogen tank. 
Clark, also directed to an electrical power generation system (i.e., electrical power plant) (abstract), teaches a system that include a fuel cell (102) to generate electricity (column 1, lines 30-35). Further, Clark teaches the system includes an electrolyzer (712, 714) to produce hydrogen from oxygen and water (column 14, lines 60-95; column 15, lines 1-57). In addition, Clark teaches the system comprising a conditioner (i.e., water separator 732) that conditions the stream of hydrogen gas generated by the electrolyzer by removing water content therein prior to being recycle (i.e., hydrogen produced by electrolyzer 712 and 714 is directed to a water separator 732 to separate water that may have exited electrolyzers 712 and 714 with hydrogen) (column 15, lines 15-30). 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Strizki to include a conditioner that conditions the stream of hydrogen gas generated by the electrolyzer as taught by Clark in order to remove water content for further storage and use. It is clear that recycling water within the system is cost effective as this reduce the utilization of water from an external source. 
 Regarding claim 4, Strizki teaches the system as described above in claim 1 but does not describes the particulars of the water separator couple to an output from the electrolyzer to a return stream of water back to the water source and to output a stream of oxygen (O2). 

 As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Strizki to include a separator that separates an output stream from the electrolyzer as taught by Clark in order to remove water content and oxygen for further storage and use. It is clear that recycling water and oxygen within the system would cost effective as this could reduce the utilization of water from an external source and the associated cost of energy. 

Response to Arguments
Examiner appreciates the amendments to the claims therefore, the previous objection and rejections under 112 are withdrawn. 
Applicant arguments filed on 10/27/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above after further consideration and taking a different approach of the prior art of record Strizki. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fuglevand et al. (U.S. Patent Application Publication 2002/0018922). Fuglevand teaches an electrical power generation system (10) including an external control system off-site from the system (paragraph [0070]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723